DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-12-20 has been entered.
Claims 8-13, 18-10 have been canceled. Claims 21-27 have been added. Claims 1-7, 14-17, 21-27 are pending and under consideration. 
The examiner in this application has changed.  Please send future correspondences to Examiner Michael C. Wilson, Art Unit 1632.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 14-17, 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The concept of an AAV encoding MRTFA that is “for enhancing the neovascularization potential in skeletal tissue or heart muscle tissue” in claim 1 as amended lacks written description. While the specification contemplates using the vector to cause neovascularization for treating disease, e.g. peripheral arterial obstruction and chronic myocardial ischemia (para 46), the specification does not contemplate “enhancing the neovascular potential” or causing neovascularization in any skeletal or heart muscle tissue as required in claim 1. An adequate written description of the AAV encoding MRTFA requires more than a mere statement that it is part of the invention and reference to a potential method for determining it; what is required is a description of the AAV encoding MRTFA capable of “enhancing neovascularization potential” for use in skeletal or heart muscle. It is not sufficient to describe an amount by its principal biological property, i.e. capable of “enhancing neovascularization potential” for use in skeletal or heart muscle, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any amount of AAV encoding MRTFA that is capable of “enhancing neovascularization potential” for use in skeletal or heart muscle. Also, generically naming an AAV vector encoding MRTFA, in the absence 
The concept of an AAV being “present in an amount effective to enhance MRTFA activation” in claim 1 as amended lacks written description. While the specification contemplates using the vector to cause MRTFA expression, the specification does not contemplate any “amount effective to enhance MRTFA activation” as required in claim 1. An adequate written description of the amount requires more than a mere statement that it is part of the invention and reference to a potential method for determining it; what is required is a description of amount or range of amounts. It is not sufficient to describe an amount by its principal biological property, i.e. “effective to enhance MRTFA activation”, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any amount of AAV encoding MRTFA that is “effective to enhance MRTFA activation”. Also, generically naming an amount, in the absence of knowledge as to that amount, is not a description of that amount. Thus, claiming all “amounts” that are “effective to enhance MRTFA activation” without defining what means will do is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. 
The concept of an AAV encoding MRTFA and MRTFB in claim 3 lacks written description. While the specification contemplates such a vector (para 53), the 
The concept of an AAV encoding MRTFA “formulated for treating coronary heart disease or chronic ischemic disease” in claim 7 lacks written description. While the specification contemplates using the vector for treating coronary heart disease (para 7) and chronic ischemia (para 30, 46, 47), the specification does not describe the structure of any “formulation” of AAV encoding MRTFA for treating heart disease or chronic ischemia. An adequate written description of “formulation” of AAV encoding MRTFA for treating heart disease or chronic ischemia requires more than a mere statement that it is part of the invention and reference to a potential method for determining it; what is required is a description of the structure of the formulation for treating heart disease or chronic ischemia. It is not sufficient to describe a formulation by its principal biological 
 The concept of an AAV encoding MRTFA and an additional gene, i.e. MRTFB or Tβ4, in claims 23 and 24 lacks written description. While the specification contemplates such a vector (para 53), the specification does not describe the structure of any such vector, how both are operably linked to a promoter, or how to use such a vector. An adequate written description of AAV encoding MRTFA and an additional gene, e.g. MRTFB or Tβ4, requires more than a mere statement that it is part of the invention and reference to a potential method for determining it; what is required is a description of the structure and function of the vector. It is not sufficient to describe an amount by its principal biological property, i.e. encoding MRTFA and an additional gene, e.g. MRTFB or Tβ4, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any amount of AAV encoding MRTFA and an additional gene, e.g. MRTFB or Tβ4, and how to use such a vector. Also, generically naming an AAV encoding MRTFA and an additional gene, e.g. MRTFB or Tβ4, in the absence of 
The concept of an AAV encoding MRTFA comprising “salts, buffers, stabilizers, coloring agents, thickeners, and/or flavors” in claim 27 lacks written description other than salts and buffers. While the specification contemplates the limitation in para 56, the specification does not describe the structure of any “stabilizers, coloring agents, thickeners, and/or flavors” for use in combination with AAV encoding MRTFA. An adequate written description of “stabilizers, coloring agents, thickeners, and/or flavors” for use in combination with AAV encoding MRTFA requires more than a mere statement that it is part of the invention and reference to a potential method for determining it; what is required is a description of the structure of the “stabilizers, coloring agents, thickeners, and/or flavors” for use in combination with AAV. It is not sufficient to describe a formulation by its principal biological property, i.e. “stabilizers, coloring agents, thickeners, and/or flavors”, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any formulation of AAV encoding MRTFA comprising “stabilizers, coloring agents, thickeners, and/or flavors”. Also, generically naming a “stabilizers, coloring agents, thickeners, and/or flavors” for use in combination with AAV encoding MRTFA, in the absence of knowledge as to those “stabilizers, coloring agents, thickeners, and/or flavors”, is not a description of that formulation. Thus, claiming all any combination of AAV encoding MRTFA with 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14-17, 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “for enhancing the neovascularization potential in skeletal tissue or heart muscle tissue” in claim 1 is indefinite because it is unclear if the phrase is limited to a composition that is capable of causing neovascularization or if the phrase encompasses any composition that is capable of improving “neovascularization potential”. If the phrase encompasses any composition that is capable of improving “neovascularization potential”, then the metes and bounds of “neovascularization potential” are unclear. In particular, it is unclear if the phrase is limited to a composition capable enhancing neovascularization or if it encompasses other “potential” circumstances for neovascularization without actually being capable of neovascularization in and of itself. The phrase ---A composition capable of causing 
The phrase “in an amount effective to enhance MRTFA activation” in claim 1 is indefinite because it is unclear whether the phrase is limited to an amount capable of expressing detectable amounts of exogenous MRTFA in a cell, increasing the amount of MRTFA in a cell, or causing MRTFA “activation”. The metes and bounds of “MRTFA activation” are unclear because it is unclear when MRTFA is “activated”. Accordingly, those of skill would not know when they were infringing on the claim. 
Claim 16 is indefinite because the metes and bounds of a “no option” patient are unclear. The concept is discussed in paragraphs 17 and 59. Paragraph 59 states in such patients “all interventional and surgical therapeutic options are exhausted”; however, the concept is relative based on location, socio-economic factors, and is subject to the whims of the physicians, hospitals, and patient all of which are relative and discretionary. Accordingly, those of skill would not know when they were infringing on the claims. 
The metes and bounds of AAV encoding MRTFA comprising “stabilizers, coloring agents, thickeners, and/or flavors” in claim 27 are unclear. While the specification contemplates the limitation in para 56, the specification and the art at the time of filing do not define the structure of any “stabilizers, coloring agents, thickeners, and/or flavors” for use in combination with AAV. Accordingly, those of skill would not know when they were infringing on the claims.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 does not further limit claim 4 because claim 5 lists CMV promoter as a cardio-specific promoter. CMV promoter is not a cardio-specific promoter because it is ubiquitous; therefore, the CMV promoter in claim 5 is broader than the cardio-specific promoter in claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 17 does not further limit claim 7 because diabetes and hypercholesterol are not species of coronary heart disease or chronic ischemic disease as required in claim 7. Diabetes and hypercholesterolemia have a different scope than coronary heart disease or chronic ischemic disease. While patients with diabetes or hypercholesterolemia may have coronary heart disease or chronic ischemic disease and vice versa, diabetes and hypercholesterolemia are not species of coronary heart disease or chronic ischemic disease as claimed. 

Claim 25 does not further limit claim 23 because “wherein the one or more additional expressible genes is expressed in the heart muscle” does not further limit the structure or function of the composition in claim 23. The phrase is not a functional limitation because it does not clearly set forth the composition is ---capable of expressing the MRTFA and the one or more additional genes in heart muscle---. The phrase does not alter the structure of the composition. Furthermore, the phrase “the heart muscle” lacks antecedent basis. Accordingly, claim 25 does not further limit claim 23. 
Claim Rejections - 35 USC §103
Pending rejections 
Claims 1-2, 4-7, 14-17 remain and claims 21, 22, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Luchsinger (Thesis, 2011, pg 1-269) in view of Kupatt (J Am Coll Cardiol, 2010, Vol. 56, pg 414-22). 
Luchsinger taught an adenovirus encoding MRTFA. “MRTFA has an important role in directing the expression of SMC gene expression in a variety of cellular contexts” (pg 31-32). 
Luchsinger did not teach an adeno-associated virus as required in claim 1.
nd column last paragraph) of proteins of interest in a rabbit hind limb ischemia model and a pig model of hibernating myocardium (abstract). Kupatt taught rAAV delivery in a rabbit model of chronic hind limb ischemia caused robust transduction of muscle tissue, as detected by LacZ reporter gene expression 4 weeks later (Online Fig. 2A, p 416, 2ndcolumn last paragraph).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a vector encoding MRTFA as described by Luchsinger using an AAV2.9 vector described by Kupatt. Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV2.9 for the expected benefit of the AAV.9 as a means to ensure long-term efficacy of transduction, for cardiotropic expression, or for expression in ischemia or hibernating myocardium models of disease. 
Claims 4 and 5 have been included because Kupatt expressed the protein of interest under the control of a CMV promoter (p 415, 2nd column) which is described in claim 5 as a cardio-specific promoter. 
Claim 6 has been included because Kupatt used PBS to formulate the AAV particles (pg 416, col. 1, 1st para). 
Claims 7 and 14-16 have been included because Kupatt used PBS which is suitable for treating coronary artery disease or chronic ischemia because Kupatt used the AAV2.9 vector in a pig model of chronic ischemia (p 412, 1st paragraph 1st column), and in no-option patients with chronic peripheral or cardiac ischemia (p 421,2nd column last paragraph). 
st paragraph 1st column), and in no-option patients with chronic peripheral or cardiac ischemia (p 421,2nd column last paragraph). 
Claims 21 and 22 have been included because Luchsinger used human MRTFA as evidenced by the human MRTFA primers used for detecting expression described on pg 61. 
Claim 26 has been included because using the AAV for administration is an intended use and does not necessarily have to occur. Moreover, the concept does not distinguish the AAV vector claimed from the AAV vector encoding MRTFA described by the combined teachings of Luchsinger and Kupatt. 
Claim 27 has been included because the combined teachings of Luchsinger and Kupatt successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier comprising a “stabilizer” as evidenced by protein expression.
Response to arguments

Applicants argue Luchsinger is limited to “inhibit[ing] collagen synthesis and attenuate[ing] MRTFA function”. Applicants’ argument is not persuasive because Luchsinger expressly taught using a vector to overexpress MRTFA in fibroblasts (pg 107, “RLF6 cells were transfected with equivalent amounts of MRTF-A, MRTF-B, or MyoC expression constructs”). The notion that Luchsinger is somehow limited to attenuating MRTFA, specifically using a vector, is most emphatically flawed. 
Applicants conclude it would counter-intuitive to those of skill to combine Luchsinger and Kupatt because the claims require “enhancing neovascularization potential in skeletal muscle or heart tissue”. Applicants’ argument is not persuasive because the phrase is an intended use and does not distinguish the structure/function of the AAV encoding MRTFA claimed from the AAV encoding MRTFA described by the combined teachings of Luchsinger and Kupatt. 
If applicants are attempting to argue those of skill would not replace the adenovirus with AAV2.9 for neovascularization, applicants’ argument is not persuasive because Kupatt used AAV2.9 for neovascularization. 
If applicants are attempting to argue those of skill would not have been motivated to use any vector encoding MRTFA for neovascularization, much clarification is 

Claim 3 remains and claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Luchsinger (Thesis, 2011, pg 1-269) in view of Kupatt (J Am Coll Cardiol, 2010, Vol. 56, pg 414-22) and further in view of Crider (Thesis, 2011, pg 1 -154).
The combined teachings of Luchsinger and Kupatt taught an AAV2.9 vector encoding MRTFA.
The combined teachings of Luchsinger and Kupatt did not teach the vector further encoded MRTFB.
However, Crider taught MRTF-A and MRTF-B are key regulators of TGF-beta1 induced fibroblast to myofibroblast differentiation (title). MRTF-B is important in the differentiation of neural crest cells into vascular smooth muscle cells, and their requirement for cardiac outflow tract patterning (p 42 end of first paragraph). MRTF-A and MRTF-B are important in the fibroblast growth factor/heparin mediated dedifferentiation of TGF--induced myofibroblast in a mechanism regulated by actin dynamics (abstract).
Accordingly, it would have been obvious to a person of ordinary skill in the art to make an AAV2.9 encoding MRTFA as disclosed by the combined teachings of Luchsinger and Kupatt further encoding MRTFB described by Crider because MRTFA -induced differentiation of fibroblasts into myofibroblast. The ability to co-express two proteins in one AVV vector was well-within the purview and skill of the ordinary artisan as demonstrated by Kupatt who used AAV2.9 to co-express two growth factors for administration in animal models of heart disease and ischemia. 
Claims 23 and 24 have been included because they encompass expressing MRTFB. 
Claim 25 has been included because Kupatt expressed the protein of interest in the heart muscle and because any of the vectors can be used to express a protein in heart muscle. Moreover, the phrase “wherein the one or more additional expressible genes is expressed in the heart muscle” is an intended use and does not distinguish the AAV vector encoding MRTFA and MRTFB claimed from the AAV vector encoding MRTFA and MRTFB described by the combined teachings of Luchsinger, Kupatt, and Crider. 
Response to arguments
Applicants argue Small, Crider and Sandbo do not remedy the deficiencies of Luchsinger and Kupatt. Applicants’ argument is not persuasive. Small and Sandbo are not part of the rejection. Crider taught MRTFB along with MRTFA were key regulators of TGFβ1. Co-expressing MRTFA and MRTFB was well within the purview and capability of the skilled artisan at the time of filing. Motivation to add MRTFB may be for any of a number of reasons, some of which may be different than applicants’ motivation. -induced myofibroblast differentiation and contractile function through the actions of MRTF-A/B. 

New rejections 
A)i) Claims 1, 6, 7, 14-17, 21, 22, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Luchsinger (Thesis, 2011, pg 1-269) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007). 
Luchsinger taught an adenovirus encoding myocardin related transcription factor A (MRTFA) operably linked to a SV40 promoter via an inducible system (pg 49) for use in transducing fetal lung fibroblasts (pg 107 & 109). Luchsinger taught myofibroblasts are “important regulators of the repair of tissue injury and fibrosis progression”. Smooth muscle actin (SMA) is a marker protein for myofibroblasts and is regulated by MRTFA (pg v of the introduction). “MRTFA has an important role in directing the expression of SMC gene expression in a variety of cellular contexts” (pg 31-32). 
Luchsinger did not use an adeno-associated virus to express MRTFA as required in claim 1.
However, AAV2 and AAV9 were well-known in the art at the time of filing as shown by Forsayeth who discusses the state of the art of AAV2 and AAV9 vectors. “AAV2 became the preeminent vector in translational programs for a multitude of reasons, not the least of which was that it was the first to be produced at scale in support of clinical gene therapy programs” (pg 1006, col. 2, 1st full para). “[A]  central  
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a vector encoding MRTFA as described by Luchsinger using AAV2 or AAV9 described by Forsayeth. Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV2 for a “multitude of reasons” as described by Forsayeth, such as “to be produced at scale in support of clinical gene therapy programs” (pg 1006, col. 2, 1st full para). Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV9 because it was able to cross the blood brain barrier. 
Claim 6 has been included because the combined teachings of Luchsinger and Forsayeth successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier as evidenced by protein expression. 
Claims 7, 14-17 have been included because the phrase “formulated for treating coronary heart disease or chronic ischemic diseases in a mammal” is a functional limitation that does not distinguish the structure or function of the AAV encoding MRTFA described by the combined teachings of Luchsinger and Forsayeth from the AAV encoding MRTFA claimed. The pharmaceutically acceptable carriers described by Luchsinger and Forsayeth are capable of being injected into any human, mouse, rabbit or pig with coronary heart disease or chronic ischemia as claimed. 

Claim 26 has been included because using the AAV for administration is an intended use and does not necessarily have to occur. Moreover, the concept does not distinguish the AAV vector claimed from the AAV vector encoding MRTFA described by the combined teachings of Luchsinger and Forsayeth. 
Claim 27 has been included because the combined teachings of Luchsinger and Forsayeth successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier comprising a “stabilizer” as evidenced by protein expression. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

A)ii) Claims 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Luchsinger (Thesis, 2011, pg 1-269) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007) as applied to claims 1, 6, 7, 14-17, 21, 22, 26, 27 and further in view of Kupatt (J Am Coll Cardiol, 2010, Vol. 56, pg 414-22). 
The combined teachings of Luchsinger and Forsayeth taught an AAV encoding MRTFA for reasons set forth above. 
The combined teachings of Luchsinger and Forsayeth did not use an AAV2.9, AAV1.9, or AAV6.9 to express MRTFA as required in claim 2.
nd column last paragraph) for proteins of interest in a rabbit hind limb ischemia model and a pig model of hibernating myocardium (abstract). Kupatt taught rAAV2.9 delivery in a rabbit model of chronic hind limb ischemia caused robust transduction of muscle tissue, as detected by LacZ reporter gene expression 4 weeks later (Online Fig. 2A, p 416, 2ndcolumn last paragraph). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make an AAV vector encoding MRTFA as described by the combined teachings of Luchsinger and Forsayeth using AAV2.9 described by Kupatt. Those of ordinary skill in the art at the time of filing would have been motivated to replace the AAV with AAV2.9 for the expected benefit of the AAV.9 as a means to ensure long-term efficacy of transduction, for cardiotropic expression, or for expression in ischemia or hibernating myocardium models of disease. 
Claims 4 and 5 have been included because Kupatt expressed the protein of interest under the control of a CMV promoter (p 415, 2nd column) which is described in claim 5 as a cardio-specific promoter. 
Claim 6 has been included because Kupatt used PBS to formulate the AAV particles (pg 416, col. 1, 1st para). 
Claims 7 and 14-16 have been included because Kupatt used PBS which is suitable for treating coronary artery disease or chronic ischemia because Kupatt used the AAV2.9 vector in a pig model of chronic ischemia (p 412, 1st paragraph 1st column), nd column last paragraph). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

A)iii) Claims 3, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Luchsinger (Thesis, 2011, pg 1-269) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007) as applied to claims 1, 6, 7, 14-17, 21, 22, 26, 27 and further in view of Crider (Thesis, 2011, pg 1 -154). 
The combined teachings of Luchsinger and Forsayeth taught an AAV vector encoding MRTFA for reasons set forth above. 
The combined teachings of Luchsinger and Forsayeth did not teach the AAV further comprised a gene encoding MRTFB as required in claim 3.
However, Crider taught MRTF-A and MRTF-B are key regulators of TGF-beta1 induced fibroblast to myofibroblast differentiation (title). MRTF-B is important in the differentiation of neural crest cells into vascular smooth muscle cells, and their requirement for cardiac outflow tract patterning (p 42 end of first paragraph). MRTF-A and MRTF-B are important in the fibroblast growth factor/heparin mediated dedifferentiation of TGF--induced myofibroblast in a mechanism regulated by actin dynamics (abstract).
Thus it would have been obvious to a person of ordinary skill in the art to make an AAV encoding MRTFA as described by the combined teachings of Luchsinger and Forsayeth and further encoding MRTFB described by Crider because MRTFA and -induced differentiation of fibroblasts into myofibroblast. 
Claims 23 and 24 have been included because they encompass expressing MRTFB. 
Claim 25 has been included because the phrase “wherein the one or more additional expressible genes is expressed in the heart muscle” is an intended use and does not distinguish the AAV vector encoding MRTFA and MRTFB claimed from the AAV vector encoding MRTFA and MRTFB described by the combined teachings of Luchsinger, Forsayeth, and Crider. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

B)i) Claims 1, 6, 7, 14-17, 21, 22, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (Mol. Cell. Biol., 2010, Vol. 30, No. 17,pg 4134-4148) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007). 
Kuwahara taught an adenovirus encoding MRTFA operably linked to a SV40 promoter for use in transducing HEK293 cells (pg 4135, para bridging col. 1-2). 
Kuwahara did not use an adeno-associated virus to express MRTFA as required in claim 1.
However, AAV2 and AAV9 were well-known in the art at the time of filing as shown by Kuwahara who discusses the state of the art of AAV2 and AAV9 vectors. st full para). “[A]  central  reason  for  the  emerging  popularity  of  AAV9  is  its  remarkable  ability to  cross  the [blood brain barrier]” (pg 1006, col. 3, line 5-8). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a vector encoding MRTFA as described by Kuwahara using AAV2 or AAV9 described by Forsayeth. Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV2 for a “multitude of reasons” as described by Forsayeth, such as “to be produced at scale in support of clinical gene therapy programs” (pg 1006, col. 2, 1st full para). Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV9 because it was able to cross the blood brain barrier. 
The phrase “for enhancing the neovascularization potential in skeletal tissue or heart muscle tissue” in claim 1 has been included because using the AAV for neovascularization is an intended use and does not necessarily have to occur. Moreover, the concept does not distinguish the structure of the AAV vector claimed from the AAV vector encoding MRTFA described by the combined teachings of Kuwahara and Forsayeth. The phrase “wherein the AAV vector is present in an amount effective to enhance MRTFA activation” in claim 1 has been included because Forsayeth obtained functional expression of the exogenous protein using AAV, which indicates the AAV vector is “present in an amount effective to enhance MRTFA activation”. Therefore, the combined teachings of Kuwahara and Forsayeth taught all the limitations in claim 1.

Claims 7, 14-17 have been included because the phrase “formulated for treating coronary heart disease or chronic ischemic diseases in a mammal” is a functional limitation that does not distinguish the structure or function of the AAV encoding MRTFA described by the combined teachings of Kuwahara and Forsayeth from the AAV encoding MRTFA claimed. The pharmaceutically acceptable carriers described by Kuwahara and Forsayeth are capable of being injected into any human, mouse, rabbit or pig with coronary heart disease or chronic ischemia as claimed. 
Claims 21 and 22 have been included because Kuwahara used mouse MRTFA (pg 4135, col. 1, last 4 lines). 
Claim 26 has been included because using the AAV for administration is an intended use and does not necessarily have to occur. Moreover, the concept does not distinguish the AAV vector claimed from the AAV vector encoding MRTFA described by the combined teachings of Kuwahara and Forsayeth. 
Claim 27 has been included because the combined teachings of Kuwahara and Forsayeth successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier comprising a “stabilizer” as evidenced by protein expression. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

B)ii) Claims 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (Mol. Cell. Biol., 2010, Vol. 30, No. 17,pg 4134-4148) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007) as applied to claims 1, 6, 7, 14-17, 21, 22, 26, 27 and further in view of Kupatt (J Am Coll Cardiol, 2010, Vol. 56, pg 414-22). 
The combined teachings of Kuwahara and Forsayeth taught an AAV encoding MRTFA for reasons set forth above. 
The combined teachings of Kuwahara and Forsayeth did not use an AAV2.9, AAV1.9, or AAV6.9 to express MRTFA as required in claim 2.
However, Kupatt taught an AAV2.9 vector encoding a growth factor and described AAV2.9 as cardiotropic and used for long-term, efficient transduction (p 420, 2nd column last paragraph) for proteins of interest in a rabbit hind limb ischemia model and a pig model of hibernating myocardium (abstract). Kupatt taught rAAV2.9 delivery in a rabbit model of chronic hind limb ischemia caused robust transduction of muscle tissue, as detected by LacZ reporter gene expression 4 weeks later (Online Fig. 2A, p 416, 2ndcolumn last paragraph). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make an AAV vector encoding MRTFA as described by the combined teachings of Kuwahara and Forsayeth using AAV2.9 described by Kupatt. Those of ordinary skill in the art at the time of filing would have been motivated to replace the AAV with AAV2.9 for the expected benefit of the AAV.9 as a means to ensure long-term efficacy 
Claims 4 and 5 have been included because Kupatt expressed the protein of interest under the control of a CMV promoter (p 415, 2nd column) which is described in claim 5 as a cardio-specific promoter. 
Claim 6 has been included because Kupatt used PBS to formulate the AAV particles (pg 416, col. 1, 1st para). 
Claims 7 and 14-16 have been included because Kupatt used PBS which is suitable for treating coronary artery disease or chronic ischemia because Kupatt used the AAV2.9 vector in a pig model of chronic ischemia (p 412, 1st paragraph 1st column), and in no-option patients with chronic peripheral or cardiac ischemia (p 421,2nd column last paragraph). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

B)iii) Claims 3, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (Mol. Cell. Biol., 2010, Vol. 30, No. 17,pg 4134-4148) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007) as applied to claims 1, 6, 7, 14-17, 21, 22, 26, 27 and further in view of Crider (Thesis, 2011, pg 1 -154). 
The combined teachings of Kuwahara and Forsayeth taught an AAV vector encoding MRTFA for reasons set forth above. 
The combined teachings of Kuwahara and Forsayeth did not teach the AAV further comprised a gene encoding MRTFB as required in claim 3.
-induced myofibroblast in a mechanism regulated by actin dynamics (abstract).
Thus it would have been obvious to a person of ordinary skill in the art to make an AAV encoding MRTFA as described by the combined teachings of Kuwahara and Forsayeth and further encoding MRTFB described by Crider because MRTFA and MRTFB well-known as co-regulators of TGF-beta1-induced differentiation of fibroblasts to myofibroblasts (Crider). Those of ordinary skill in the art at the time of filing would have been motivated to co-express MRTFA and MRTFB to receive the expected benefit of TGF--induced differentiation of fibroblasts into myofibroblast. 
Claims 23 and 24 have been included because they encompass expressing MRTFB. 
Claim 25 has been included because the phrase “wherein the one or more additional expressible genes is expressed in the heart muscle” is an intended use and does not distinguish the AAV vector encoding MRTFA and MRTFB claimed from the AAV vector encoding MRTFA and MRTFB described by the combined teachings of Kuwahara, Forsayeth, and Crider. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

C)i) Claims 1, 6, 7, 14-17, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Small (Circ. Res. 2010, Vol. 107, pg 294-304) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007). 
Small taught a plasmid encoding MRTFA for use in stimulating 10T1/2 cells to myofibroblasts (Fig. 7B). 
Small did not use an adeno-associated virus to express MRTFA as required in claim 1.
However, AAV2 and AAV9 were well-known in the art at the time of filing as shown by Kuwahara who discussed the state of the art of AAV2 and AAV9 vectors. “AAV2 became the preeminent vector in translational programs for a multitude of reasons, not the least of which was that it was the first to be produced at scale in support of clinical gene therapy programs” (pg 1006, col. 2, 1st full para). “[A]  central  reason  for  the  emerging  popularity  of  AAV9  is  its  remarkable  ability to  cross  the [blood brain barrier]” (pg 1006, col. 3, line 5-8). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a vector encoding MRTFA as described by Small using AAV2 or AAV9 described by Forsayeth. Those of ordinary skill in the art at the time of filing would have been motivated to replace the plasmid of Small with AAV2 for a “multitude of reasons” as described by Forsayeth, such as “to be produced at scale in support of clinical gene therapy programs” (pg 1006, col. 2, 1st full para). Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV9 because it was able to cross the blood brain barrier. 

Claim 6 has been included because the combined teachings of Small and Forsayeth successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier as evidenced by protein expression. 
Claims 7, 14-17 have been included because the phrase “formulated for treating coronary heart disease or chronic ischemic diseases in a mammal” is a functional limitation that does not distinguish the structure or function of the AAV encoding MRTFA described by the combined teachings of Small and Forsayeth from the AAV encoding MRTFA claimed. The pharmaceutically acceptable carriers described by Small and Forsayeth are capable of being injected into any human, mouse, rabbit or pig with coronary heart disease or chronic ischemia as claimed. 
Claim 26 has been included because using the AAV for administration is an intended use and does not necessarily have to occur. Moreover, the concept does not 
Claim 27 has been included because the combined teachings of Small and Forsayeth successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier comprising a “stabilizer” as evidenced by protein expression. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

C)ii) Claims 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Small (Circ. Res. 2010, Vol. 107, pg 294-304) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007) as applied to claims 1, 6, 7, 14-17, 26, 27 and further in view of Kupatt (J Am Coll Cardiol, 2010, Vol. 56, pg 414-22). 
The combined teachings of Small and Forsayeth taught an AAV encoding MRTFA for reasons set forth above. 
The combined teachings of Small and Forsayeth did not use an AAV2.9, AAV1.9, or AAV6.9 to express MRTFA as required in claim 2.
However, Kupatt taught an AAV2.9 vector encoding a growth factor and described AAV2.9 as cardiotropic and used for long-term, efficient transduction (p 420, 2nd column last paragraph) for proteins of interest in a rabbit hind limb ischemia model and a pig model of hibernating myocardium (abstract). Kupatt taught rAAV2.9 delivery in a rabbit model of chronic hind limb ischemia caused robust transduction of muscle ndcolumn last paragraph). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make an AAV vector encoding MRTFA as described by the combined teachings of Small and Forsayeth using AAV2.9 described by Kupatt. Those of ordinary skill in the art at the time of filing would have been motivated to replace the AAV with AAV2.9 for the expected benefit of the AAV.9 as a means to ensure long-term efficacy of transduction, for cardiotropic expression, or for expression in ischemia or hibernating myocardium models of disease. 
Claims 4 and 5 have been included because Kupatt expressed the protein of interest under the control of a CMV promoter (p 415, 2nd column) which is described in claim 5 as a cardio-specific promoter. 
Claim 6 has been included because Kupatt used PBS to formulate the AAV particles (pg 416, col. 1, 1st para). 
Claims 7 and 14-16 have been included because Kupatt used PBS which is suitable for treating coronary artery disease or chronic ischemia because Kupatt used the AAV2.9 vector in a pig model of chronic ischemia (p 412, 1st paragraph 1st column), and in no-option patients with chronic peripheral or cardiac ischemia (p 421,2nd column last paragraph). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

 (Thesis, 2011, pg 1 -154). 
The combined teachings of Small and Forsayeth taught an AAV vector encoding MRTFA for reasons set forth above. 
The combined teachings of Small and Forsayeth did not teach the AAV further comprised a gene encoding MRTFB as required in claim 3.
However, Crider taught MRTF-A and MRTF-B are key regulators of TGF-beta1 induced fibroblast to myofibroblast differentiation (title). MRTF-B is important in the differentiation of neural crest cells into vascular smooth muscle cells, and their requirement for cardiac outflow tract patterning (p 42 end of first paragraph). MRTF-A and MRTF-B are important in the fibroblast growth factor/heparin mediated dedifferentiation of TGF--induced myofibroblast in a mechanism regulated by actin dynamics (abstract).
Thus it would have been obvious to a person of ordinary skill in the art to make an AAV encoding MRTFA as described by the combined teachings of Small and Forsayeth and further encoding MRTFB described by Crider because MRTFA and MRTFB well-known as co-regulators of TGF-beta1-induced differentiation of fibroblasts to myofibroblasts (Crider). Those of ordinary skill in the art at the time of filing would have been motivated to co-express MRTFA and MRTFB to receive the expected benefit of TGF--induced differentiation of fibroblasts into myofibroblast. 

Claims 23 and 24 have been included because they encompass expressing MRTFB. 
Claim 25 has been included because the phrase “wherein the one or more additional expressible genes is expressed in the heart muscle” is an intended use and does not distinguish the AAV vector encoding MRTFA and MRTFB claimed from the AAV vector encoding MRTFA and MRTFB described by the combined teachings of Luchsinger, Forsayeth, and Crider. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

D)i) Claims 1, 6, 7, 14-17, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (Mol. Cell. Biol., 2005, Vol. 25, No. 8, pg 3173-3181) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007). 
Kuwahara taught a plasmid encoding MRTFA for use in transducing NIH 3T3 cells (pg 3174, “Plasmids”; pg 3175, Fig. 2A). 
Kuwahara did not use an adeno-associated virus to express MRTFA as required in claim 1.
However, AAV2 and AAV9 were well-known in the art at the time of filing as shown by Kuwahara who discusses the state of the art of AAV2 and AAV9 vectors. “AAV2 became the preeminent vector in translational programs for a multitude of reasons, not the least of which was that it was the first to be produced at scale in st full para). “[A]  central  reason  for  the  emerging  popularity  of  AAV9  is  its  remarkable  ability to  cross  the [blood brain barrier]” (pg 1006, col. 3, line 5-8). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a vector encoding MRTFA as described by Kuwahara using AAV2 or AAV9 described by Forsayeth. Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV2 for a “multitude of reasons” as described by Forsayeth, such as “to be produced at scale in support of clinical gene therapy programs” (pg 1006, col. 2, 1st full para). Those of ordinary skill in the art at the time of filing would have been motivated to replace the adenovirus with AAV9 because it was able to cross the blood brain barrier. 
The phrase “for enhancing the neovascularization potential in skeletal tissue or heart muscle tissue” in claim 1 has been included because using the AAV for neovascularization is an intended use and does not necessarily have to occur. Moreover, the concept does not distinguish the structure of the AAV vector claimed from the AAV vector encoding MRTFA described by the combined teachings of Kuwahara and Forsayeth. The phrase “wherein the AAV vector is present in an amount effective to enhance MRTFA activation” in claim 1 has been included because Forsayeth obtained functional expression of the exogenous protein using AAV, which indicates the AAV vector is “present in an amount effective to enhance MRTFA activation”. Therefore, the combined teachings of Kuwahara and Forsayeth taught all the limitations in claim 1.
Claim 6 has been included because the combined teachings of Kuwahara and Forsayeth successfully used the vectors to transfect cells in vitro; therefore, they 
Claims 7, 14-17 have been included because the phrase “formulated for treating coronary heart disease or chronic ischemic diseases in a mammal” is a functional limitation that does not distinguish the structure or function of the AAV encoding MRTFA described by the combined teachings of Kuwahara and Forsayeth from the AAV encoding MRTFA claimed. The pharmaceutically acceptable carriers described by Kuwahara and Forsayeth are capable of being injected into any human, mouse, rabbit or pig with coronary heart disease or chronic ischemia as claimed. 
Claim 26 has been included because using the AAV for administration is an intended use and does not necessarily have to occur. Moreover, the concept does not distinguish the AAV vector claimed from the AAV vector encoding MRTFA described by the combined teachings of Kuwahara and Forsayeth. 
Claim 27 has been included because the combined teachings of Kuwahara and Forsayeth successfully used the vectors to transfect cells in vitro; therefore, they inherently MUST have been in a pharmaceutically acceptable carrier comprising a “stabilizer” as evidenced by protein expression. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

D)ii) Claims 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (Mol. Cell. Biol., 2010, Vol. 30, No. 17,pg 4134-4148) in view of Forsayeth  
The combined teachings of Kuwahara and Forsayeth taught an AAV encoding MRTFA for reasons set forth above. 
The combined teachings of Kuwahara and Forsayeth did not use an AAV2.9, AAV1.9, or AAV6.9 to express MRTFA as required in claim 2.
However, Kupatt taught an AAV2.9 vector encoding a growth factor and described AAV2.9 as cardiotropic and used for long-term, efficient transduction (p 420, 2nd column last paragraph) for proteins of interest in a rabbit hind limb ischemia model and a pig model of hibernating myocardium (abstract). Kupatt taught rAAV2.9 delivery in a rabbit model of chronic hind limb ischemia caused robust transduction of muscle tissue, as detected by LacZ reporter gene expression 4 weeks later (Online Fig. 2A, p 416, 2ndcolumn last paragraph). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make an AAV vector encoding MRTFA as described by the combined teachings of Kuwahara and Forsayeth using AAV2.9 described by Kupatt. Those of ordinary skill in the art at the time of filing would have been motivated to replace the AAV with AAV2.9 for the expected benefit of the AAV.9 as a means to ensure long-term efficacy of transduction, for cardiotropic expression, or for expression in ischemia or hibernating myocardium models of disease. 
Claims 4 and 5 have been included because Kupatt expressed the protein of interest under the control of a CMV promoter (p 415, 2nd column) which is described in claim 5 as a cardio-specific promoter. 
st para). 
Claims 7 and 14-16 have been included because Kupatt used PBS which is suitable for treating coronary artery disease or chronic ischemia because Kupatt used the AAV2.9 vector in a pig model of chronic ischemia (p 412, 1st paragraph 1st column), and in no-option patients with chronic peripheral or cardiac ischemia (p 421,2nd column last paragraph). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

D)iii) Claims 3, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (Mol. Cell. Biol., 2010, Vol. 30, No. 17,pg 4134-4148) in view of Forsayeth (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1006-1007) as applied to claims 1, 6, 7, 14-17, 21, 22, 26, 27 and further in view of Crider (Thesis, 2011, pg 1 -154). 
The combined teachings of Kuwahara and Forsayeth taught an AAV vector encoding MRTFA for reasons set forth above. 
The combined teachings of Kuwahara and Forsayeth did not teach the AAV further comprised a gene encoding MRTFB as required in claim 3.
However, Crider taught MRTF-A and MRTF-B are key regulators of TGF-beta1 induced fibroblast to myofibroblast differentiation (title). MRTF-B is important in the differentiation of neural crest cells into vascular smooth muscle cells, and their requirement for cardiac outflow tract patterning (p 42 end of first paragraph). MRTF-A and MRTF-B are important in the fibroblast growth factor/heparin -induced myofibroblast in a mechanism regulated by actin dynamics (abstract).
Thus it would have been obvious to a person of ordinary skill in the art to make an AAV encoding MRTFA as described by the combined teachings of Kuwahara and Forsayeth and further encoding MRTFB described by Crider because MRTFA and MRTFB well-known as co-regulators of TGF-beta1-induced differentiation of fibroblasts to myofibroblasts (Crider). Those of ordinary skill in the art at the time of filing would have been motivated to co-express MRTFA and MRTFB to receive the expected benefit of TGF--induced differentiation of fibroblasts into myofibroblast. 
Claims 21 and 22 have been included because Crider taught mouse MRTFA and MRTFB (pg 42 and 80). 
Claims 23 and 24 have been included because they encompass expressing MRTFB. 
Claim 25 has been included because the phrase “wherein the one or more additional expressible genes is expressed in the heart muscle” is an intended use and does not distinguish the AAV vector encoding MRTFA and MRTFB claimed from the AAV vector encoding MRTFA and MRTFB described by the combined teachings of Kuwahara, Forsayeth, and Crider. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632